Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:  the “that of the semiconductor nanowire structure” should be “a height of the semiconductor nanowire structure”.  

Claim 12 is objected to because of the following informalities:  the “that of the metal layer” should be “a height of the metal layer”.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10971609 (hereinafter Pat-09) in view of Raghavan (US 20150162448). 

Regarding claim 1. The claim 17 of Pat-09 discloses the claim 1 except a second end of the nanowire switch is connected to a power source through the second BEOL interconnect structure. 
However, Fig 1 of Raghavan discloses a second end of the nanowire switch is connected to a power source through the second BEOL interconnect structure [0029].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device structure of the claim 1 to have the Raghavan’s device structure for the purpose of establishing proper bias to the device [0020]. 

Regarding claim 2. The claim 17 of Pat-09 in view of Raghavan discloses the claim 2 (as indicated in below rejection of the claim 2).

Regarding claim 3. The claim 17 of Pat-09 in view of Raghavan discloses the claim 3 (as indicated in below rejection of the claim 3).

Regarding claim 4. The claim 17 of Pat-09 in view of Raghavan discloses the claim 4 (as indicated in below rejection of the claim 4).

Regarding claim 5. The claims 17 and 20 of Pat-09 in view of Raghavan discloses the claim 5.

Regarding claim 7. The claims 17 of Pat-09 in view of Raghavan discloses the claim 7 (as indicated in below rejection of the claim 7).

Regarding claim 8. The claims 17 and 18 of Pat-09 discloses the claim 8 except nanowire switch. 
However, Fig 1 of Raghavan discloses 100 (Fig 1, Fig 3, Fig 6l, [0027]/[0035]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device structure of the claim 1 to have the Raghavan’s device structure for the purpose of providing enhanced power gating switch with a short turn-on and turn-off time due to low threshold voltage of the transistor [0023].

Regarding claim 9. The claims 17 and 18 of Pat-09 in view of Raghavan discloses the claim 9 (as indicated in below rejection of the claim 9).

Regarding claim 10. The claims 17 and 18 of Pat-09 in view of Raghavan discloses the claim 10 (as indicated in below rejection of the claim 10).

Regarding claim 11. The claims 17 and 18 of Pat-09 in view of Raghavan discloses the claim 11 (as indicated in below rejection of the claim 11).

Regarding claim 12. The claims 17 and 18 of Pat-09 in view of Raghavan discloses the claim 12 (as indicated in below rejection of the claim 12).

Regarding claim 15. The claims 17 and 18 of Pat-09 in view of Raghavan discloses the claim 15 (as indicated in below rejection of the claim 15).

Regarding claim 16. The claim 1 of Pat-09 discloses the claim 1 except a second end of the nanowire switch is connected to a power source through the second BEOL interconnect structure. 
However, Fig 1 of Raghavan discloses a second end of the nanowire switch is connected to a power source through the second BEOL interconnect structure [0029].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device structure of the claim 1 to have the Raghavan’s device structure for the purpose of establishing proper bias to the device [0020]. 

Regarding claim 17. The claim 1 of Pat-09 in view of Raghavan discloses the claim 17 (as indicated in below rejection of the claim 17).

Regarding claim 18. The claim 1 of Pat-09 in view of Raghavan discloses the claim 18 (as indicated in below rejection of the claim 18).

Regarding claim 19. The claims 1-2 of Pat-09 in view of Raghavan discloses the claim 19.

Regarding claim 20. The claims 1 and 5-6 of Pat-09 in view of Raghavan discloses the claim 20.

Claims 6 and 13-14 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10971609 (hereinafter Pat-09) in view of Raghavan (US 20150162448), and further in view of Leobandung (US 20170222045). 

Regarding claim 6. The claim 17 of Pat-09 in view of Raghavan and Leobandung discloses the claim 6 (as indicated in below rejection of the claim 6).

Regarding claim 13. The claims 17 and 18 of Pat-09 in view of Raghavan and Leobandung disclose the claim 13 (as indicated in below rejection of the claim 13).

Regarding claim 14. The claims 17 and 18 of Pat-09 in view of Raghavan and Leobandung disclose the claim 14 (as indicated in below rejection of the claim 14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16, the claim recites the limitation “the BEOL interconnect structure” in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 17-20, because of their dependency on claim 16, these claims are also rejected for the reasons set forth above with respect to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan (US 20150162448).

Regarding claim 1. Raghavan discloses An integrated circuit (IC) structure, comprising:
a front end of line (FEOL) device layer 1 (Fig 1, [0024]) having a plurality of active devices [0020];
a first back end of line (BEOL) interconnect structure M1/M2/M3 on the front end of line (FEOL) device layer (Fig 1);
a nanowire switch 100 (Fig 1, Fig 3, Fig 6l, [0027]/[0035]) on the first BEOL interconnect structure, wherein a first end of the nanowire switch is connected to an active device of the plurality of active devices through the first BEOL interconnect structure (Fig 1); and
a second BEOL interconnect structure (M4) on the nanowire switch, wherein a second end of the nanowire switch is connected to a power source [0029] through the second BEOL interconnect structure and the second end is opposite to the first end (Fig 1, [0029]).

Regarding claim 2. Raghavan discloses The IC structure of claim 1, wherein the nanowire switch comprises:
a semiconductor nanowire structure 78 [0035] on a first metal line (Fig 1: very left side 2 in M2) of the first BEOL interconnect structure (Fig 1);
a dielectric layer 4 wrapped around the semiconductor nanowire structure; and
a metal layer 12/40/3 on the dielectric layer and in contact with a second metal line (10 in M3) of the first BEOL interconnect structure, wherein the first and second metal lines are electrically isolated from each other (Fig 1, [0024]: each metal lines are electrically isolated via dielectric layer 4 and 5).

Regarding claim 3. Raghavan discloses The IC structure of claim 1, wherein the nanowire switch comprises a metal layer 24 wrapped around the nanowire switch (Fig 3/Fig 6l) and connected to a control device ([0020]: finFETs) on the FEOL device layer through the first BEOL interconnect structure.

Regarding claim 4. Raghavan discloses The IC structure of claim 1, wherein the nanowire switch comprises:
a semiconductor nanowire structure 78 on the first BEOL interconnect structure; and
a metal layer wrapped 24 around the semiconductor nanowire structure and having a height less than that of the semiconductor nanowire structure (Fig 3/Fig 6l).

Regarding claim 7. Raghavan discloses The IC structure of claim 1, wherein the nanowire switch comprises a semiconductor nanowire structure including silicon [0037].

Regarding claim 8. Raghavan discloses An integrated circuit (IC) structure, comprising:
a first back end of line (BEOL) interconnect structure M3 having a first layer of metal lines 2/3;
a back end of line (BEOL) device layer M4 on the first layer of metal lines of the first BEOL interconnect structure, wherein the BEOL device layer comprises:
a nanowire switch 100 (Fig 1, Fig 3, Fig 6l, [0027]/[0035]) connected to first (left side 2/3) and second (right side 2/3) metal lines of the first layer of metal lines;
a conductive via 20 connected to a third metal line (Fig 1/Fig 3: the center 2/3) to of the first layer of metal lines; and
a dielectric layer 5 that electrically isolating the nanowire switch from the conductive via; and
a second BEOL interconnect structure M2 on the BEOL device layer and having a second layer of metal lines connected to the nanowire switch and the conductive via (Fig 1).

Regarding claim 9. Raghavan discloses The IC structure of claim 8, wherein the nanowire switch comprises:
a semiconductor nanowire structure 78 [0035] on the first metal line;
an additional dielectric layer 23 wrapped around the semiconductor nanowire structure (Fig 1); and
a metal layer 12/40/3 (right side) on the additional dielectric layer and in contact with the second metal line (Fig 1/Fig 3).

Regarding claim 10. Raghavan discloses The IC structure of claim 8, wherein the first, second, and third metal lines are electrically isolated from each other (Fig 1, [0024]: each metal lines are electrically isolated via dielectric layer 4 and 5).

Regarding claim 11. Raghavan discloses The IC structure of claim 8, wherein the nanowire switch comprises a metal layer 24 wrapped around the nanowire switch and connected to the first BEOL interconnect structure via the second metal line (Fig 3/Fig 6l).

Regarding claim 12. Raghavan discloses The IC structure of claim 8, wherein the nanowire switch comprises:
a semiconductor nanowire structure 78 [0035] on the first BEOL interconnect structure and connected to the first metal line (Fig 1); and
a metal layer wrapped 24 around the semiconductor nanowire structure and connected to the second metal line, wherein the semiconductor nanowire structure has a height greater than that of the metal layer (Fig 3/Fig 6l).

Regarding claim 15. Raghavan discloses The IC structure of claim 8, wherein the nanowire switch comprises a semiconductor nanowire structure including silicon [0037].

Regarding claim 16. Raghavan discloses A method [0014]-[0019], comprising:
forming a first back end of line (BEOL) interconnect structure M1/M2/M3 on a front end of line (FEOL) device layer 1 (Fig 1, [0024]) having a plurality of active devices [0020];
forming a nanowire switch 100 (Fig 1, Fig 3, Fig 6l, [0027]/[0035]) on the BEOL interconnect structure, wherein a first end of the nanowire switch is connected to an active device of the plurality of active devices through the first BEOL interconnect structure (Fig 1); and
forming a second BEOL interconnect structure (M4) on the nanowire switch, wherein a second end of the nanowire switch is connected to a power source [0029] through the second BEOL interconnect structure (Fig 1, [0029]).

Regarding claim 17. Raghavan discloses The method of claim 16, wherein the forming the nanowire switch comprises forming a metal layer 24 wrapped around the nanowire switch and in contact with a metal line 2/3 of the first BEOL interconnect structure (Fig 3/Fig 6l), and wherein the metal layer is connected to a control device ([0020]: finFETs) on the FEOL device layer through the first BEOL interconnect structure.

Regarding claim 18. Raghavan discloses The method of claim 16, wherein the forming the nanowire switch comprises:
forming a semiconductor nanowire structure on a first metal line (Fig 1: very left side 2 in M2) of the first BEOL interconnect structure;
forming a dielectric layer 4 wrapped around the semiconductor nanowire structure; and
forming a metal layer 20 on the dielectric layer and in contact with a second metal line (10 in M3) of the first BEOL interconnect structure, wherein the first and second metal lines are electrically isolated from each other (Fig 1, [0024]: each metal lines are electrically isolated via dielectric layer 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan (US 20150162448) in view of Leobandung (US 20170222045).

Regarding claim 5. Raghavan discloses The IC structure of claim 1 except wherein the nanowire switch comprises a semiconductor nanowire structure having a diameter from about 20 nm to about 30 nm.
However, the claimed range of nanowire diameter is well known in the art.
For example, Leobandung discloses 20 nm of diameter [0032].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Raghavan’s device to the Leobandung’s dimension for the purpose of making enhanced highly scaled vertical nanowire switching device with scaled nanowire dimension.    

Regarding claim 6. Raghavan discloses The IC structure of claim 1 except wherein the nanowire switch comprises a semiconductor nanowire structure having a dopant concentration ranging from about 1×1019 atoms/cm3 to about 1×1020 atoms/cm3.
However, the claimed range of nanowire diameter is well known in the art. 
For example, Leobandung discloses a doped nanowire with an overlapped range of concertation to the claimed range [0045]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Raghavan’s device to the Leobandung’s dimension for the purpose of making enhanced carrier conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

    Regarding claim 13. Raghavan discloses The IC structure of claim 8 except wherein the nanowire switch comprises a semiconductor nanowire structure having a diameter from about 20 nm to about 30 nm.
However, the claimed range of nanowire diameter is well known in the art.
For example, Leobandung discloses 20 nm of diameter [0032].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Raghavan’s device to the Leobandung’s dimension for the purpose of making enhanced highly scaled vertical nanowire switching device with scaled nanowire dimension.    

Regarding claim 14. Raghavan discloses The IC structure of claim 8 except wherein the nanowire switch comprises a semiconductor nanowire structure having a dopant concentration ranging from about 1×1019 atoms/cm3 to about 1×1020 atoms/cm3.
However, the claimed range of nanowire diameter is well known in the art. 
For example, Leobandung discloses a doped nanowire with an overlapped range of concertation to the claimed range [0045]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Raghavan’s device to the Leobandung’s dimension for the purpose of making enhanced carrier conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejections indicated above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “blanket depositing a layer of semiconductor material on the first BEOL interconnect structure; doping the layer of semiconductor material; and etching the layer of semiconductor material to retain a portion of the layer of semiconductor material on the first metal line and to remove a portion of the layer of semiconductor material on the second metal line of the first BEOL interconnect structure”. 
 
Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “blanket depositing layers of oxide material and high-k dielectric material on the semiconductor nanowire structure and on the second metal line; etching first portions of the layers of oxide material and high-k dielectric material on the second metal line; and etching second portions of the layers of oxide material and high-k dielectric material on a top surface of the semiconductor nanowire structure”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826